Citation Nr: 1314667	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  12-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from March 9, 2011, for bilateral hearing loss, to include whether the reduction from 40 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That rating assigned a 40 percent rating for bilateral hearing loss from June 2010, the date of the claim for an increase, to March 8, 2011.  Effective March 9, 2011, a 10 percent rating was assigned, based on an examination of that date.  He has disagreed with the reduction indicating that an increased rating should be in order.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations in July 2010 and March 2011 for the purpose of determining the current severity his bilateral hearing loss.  The findings of the July 2010 VA examination provided a basis to consider right ear hearing loss service connected, and showed an increase in severity of the Veteran's bilateral hearing loss.  The findings of the March 2011 VA examination, however, showed significant improvement.  In September 2011, the Veteran indicated that there must have been some mistake in the process.  In the Appellant's Brief received in March 2013, the Veteran argues that the March 2011 test was inadequate as the VA examiner failed to explain the inconsistencies in findings.  In addition, the Veteran argues that there is a subjective aspect of the process where the VA examiner is permitted to vary the level of sound used to administer the speech discrimination testing (Maryland CNC) and that neither the July 2010 examiner nor the March 2011 examiner disclosed the decibel level that was used to administer the tests.  In light of the inconsistencies between the July 2010 and March 2011 findings, it is the Board's opinion that the Veteran should be scheduled to undergo an additional VA audio examination to determine the current severity of his bilateral hearing loss.  

In addition, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Although the March 2011 VA examiner noted that there are significant effects on occupation from bilateral hearing loss, she did not specifically describe the resulting effects.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue. 

2.  The Veteran should be afforded a VA audiological examination to ascertain the severity of his bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In additional to clinical findings, the examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also review the July 2010 and March 2011 audiology reports and indicate whether the apparent improvement in the March 2011 speech discrimination findings was due to a change in the decibel level that was used to administer the test, infection in the ears, or other possible cause.  The tests should otherwise be reconciled to the extent possible, and reconciled with the results recorded on this examination.

3. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


